OFFICE       OF THE ATTORNEY              GENERAL         OF TEXAS
                                        AUSTIN




Dou    sir1




multr   tfuroto        aad f
tMn8 io r th eo p a l
or r0-0trting JOP

                                                             jority of vhooo
                                                             rtorrr *hiah
                                                           , and aorporaticm
                                                         oak, &Ildin vhlca
                                                     8 trwtu     undu an
                                                     tO8    8tOrU       8UbjOOt           t0
                                       VI lO         th 0OtwO8          Or th 0tV0
                                        OtbtUU48fnglOdi4illt




                                   by virtue         of a power of attornoy
                                  O?fty o ftho         8tOOk Inlooh OW-
                                  h8   rOW      8tOIW8      b0    t.OXOa      88    0



                  xn our opinion IO. o-2764, va held that vhem                                 tb
I-      @‘OUp     Of   ~W8Oll8   VhO OOIhtrOlhd            th@    ItOr.        Oi       8 ~tfMP-
8bip    al80,     by D8jOrity     8tOOk      OVlMrlhiP,          OOJltFOlbd             th0   8tOP88
v*   Mate,       aot     frt    sported.

          8ootioo 6 U Artlola lul-d,                        1. 1. o., tha awn
btoxw Tax Lav,rud8 w folloYrr
                 %o        pOV181OU          Ot    thI8 Aat #h411 be loa8tru.d
        to    q&+4 to OVUM pu8on,                    agut,  ?*oolvu, truotu,
        tirrr,       ~O~pWatfOa~           ~Op~~~8hip       W   l8#OOia tfOXI,
                                                                WXhl’Ol&d       W




Uith ~OtOi@lAO~t0 w8                       8OOtlOIlth. OOWt     in th.   Butt   M8l,
8U&lFa,      OrId;

                 ‘9.0.   6 VU MIlfiO8tl latondod to protont
        luge         ahaIM of otomr, vhroh reoelve tha boneiltr




               a omoll MMgeMnt    w OoQtrOl 0t.r a n?m-
        E” Y lndltldlal unftr w 0    oMt1oIla t& olou
        purpou of thm lu vould bo do
                                  “p orted.”
                 Vhik,         in   UfthU         Oi   w
                                        tV0 fbOt OitWtfOM ~.8Old-
ld b7 Lou, 60.8 tho aam Individual o? &roog OS indivldwl8
OWlI tb   MjWft     htOFO8t   iJ& tV0 OO~P~tiOAO,     mt &A lreb Of
ruoh   f4Ot 8:tW r 10118the 8U&@ Individuala br.      tha UltiMt.
OOIkt?Ol Ud ~OMnt          Of rU thr 8tWW      inVOlVOd. @I th. Ow
hand tvo ladlrldwla      ova l 8a Witr   Of tb    8tOOk in om oar-
porrtlon, 8nd tho aam tvo in a, rldwlo oontrol the rjwltt          or
 8tOok In the other bJ vl?tw of OVIUP8tiiip of one usd 8a lr-
rovoabblr trwt la vhioh the other I8 trwtro vlth lbrolate
Honwablr &w&e    1.   PhrPWrd, we   3


  ovor to WI      end OOntPol the 8toOk l8 tmNter.    Oa tb8 other
Ln d On. Iadltldurl 18 8Ob OVBU Of tV0 8tOr.8 UId OOZItrOl8
tvo othU 8tOr.8 br VirtW      Of l 0V.r  Of lttO?M Jvlq b lB
ruoh lthorltr’. Thue I8 no dlfR ranoo in plaolp flu in lltbu
of th88. O&8.8, from the Butt Oa8e.     The oontrol r&d mnAgr-
8ont in r&oh 0480, I# jU8t l8 lffOOtiVO, and jWt     a8 Un&'&IlVO-
oal a8 ii tha oontrol ouo rooou#rh8d by wan8 of ujorlty
8tOOk OVM~8hlp, Urd ~0 think it I8 jWt      a8 lff8OtiVO4 OOVOrOd
br th8   8tatUt8.  It fO11OV8  thAt, in 8rOh Of th. frOt rftUb
tionr  prorented brpu the 8twrr Ue Wteblr a8 l ring10 ohain
and that each Of 7OUr qw8tiOM mU8t be U8V8r.d       10 t& 8ffiPm-
at;V8.




                                                    hti8tUt
Ft:bb